DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The amendments to the specification submitted on 8/6/2021 are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US Patent App. Pub. No. 2014/0316520 (Barsam et al.).

In regards to claims 2 and 9, the device extends at least 60 degrees about a circumference of an anterior chamber of an eye.

Claim(s) 1 and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US Patent Application Pub. No. 2014/0090653 (Clarke).    
Clarke discloses an iris shield that comprises a flat, planar shaped polymeric [0098] sheet (34) that defines a width (W) between terminal inner and outer edges.  A retention flange (36) extends from the posterior side adjacent to the inner edge.  Each flange has a generally frustum shape as viewed from the side (Figure 6).   Although Clarke discloses four flanges, the Clarke device anticipates claim 1 due to the use of open-ended language “comprising.”  The Examiner notes that claim 1 does not define the extent to which the flange extends circumferentially, so each flange (36) meets the broad requirements of claim 1.
Regarding claim 17: Clarke discloses the iris shield can extend 360 degrees in order to shield structures of an eye for a particular surgical procedure [0104].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 9-12, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of US Patent No. 5,374,272 (Arpa).   
Clarke discloses four sections of a flange (36) and fails to disclose a single flange that extends at least 60 degrees (claim 2), 235 degrees (claim 3), and/or 305 degrees (claim 4) of the patient’s anterior chamber of the eye.  Arpa discloses another iris shield having a (18) having a posterior side configured to lie over the lens of an eye and a flange (14) extending from an anterior side of the sheet that engages with an iris (24) (see Figure 5).   Arpa teaches the concept of a single flange extending about the circumference of the sheet.  Since the flange of Arpa performs the same function of protecting and dilating the pupillary rim and iris of the eye (column 2, lines 60-68), one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to have a single retention flange as a substitute for the four separate flanges.  The modification merely 
Clarke discloses the iris shield extends about 270 degrees [0086] and may extend up to 360 degrees [0104] in order to shield structures of an eye for a particular surgical procedure.  Therefore, it would have been further obvious to configure a single flange of the modified Clarke device to extend at least 60 degrees, at least 235 degrees, at least 305 degrees and/or 360 degrees (regarding claims 10-12 and 20-22) about a circumference of an anterior chamber, in order to optimize the device for protecting structures of an eye for a particular surgical procedure.

Claims 5 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of US Patent Application Pub. No. 2008/0269564 (Gelnett).  
Regarding claims 5 and 23: Clarke discloses a manipulation aperture at each of the ends of the sheet, but Clarke fails to disclose a thickness of the sheet is greater at an eyelet surrounding an aperture.   Gelnett discloses another device (retractor plate) for dilating tissue during a surgical procedure and teaches the concept of increased thickness about an aperture at each of the ends of a semi-circular retractor device (see Figure 3).  One of ordinary skill in the art before the effective filing date of the claimed invention would have fond it obvious to configure the thickness of the eyelets surrounding the apertures to have a greater thickness than a remainder of the sheet, as the modification merely involves a change in size of a component, which is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   
Regarding claim 24:  Clarke and Gelnett disclose the concept of a thickened region surrounding an eyelet, but fail to disclose a particular ratio of the first thickness of the eyelet and a second thickness of the main body.   Configuring the eyelet to have a thickness 1.3 to 2.5 times greater than the thickness of the main body merely involves a change in size of a component, which is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Regarding claim 25:  Gelnett discloses the eyelet only extends downwards relative to a main body portion in Figure 3 and does not extend upwards relative to the main body portion.  Therefore, Gelnett teaches a configuration in which the fourth side of the eyelet is a straight line extension of the main body portion.
In regards to claim 26, Clarke teaches a retention flange (36) that extends from the posterior side adjacent to the inner edge.

Claims 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of Arpa, as applied to claims 1 and 9 above, and further in view of US Patent Application Pub. No. 2015/0366704 (Eippert).  
Clarke discloses the iris shield (22) can extend 360 degrees in order to shield structures of an eye for a particular surgical procedure [0104], but fails to disclose the shield extends 410 degrees.  Eippert discloses another iris shield having a base (28b) and flange (28a).  Eippert teaches the shield has overlapping ends (see description of member 66 slidable within internal passage 67 of moving end portion 69 at [0019]; see especially Figures 4, 5, and 7) such that the shield extends greater than 360 degrees.  Eippert teaches the overlapping ends provide a mechanism for expanding the device to the appropriate size for a particular surgical procedure [0004].  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to configure the modified Clarke device to have overlapping ends such that it is capable of extending up to 410 degrees, in order to provide a pupil expansion device that is adjustable to an optimal size for a particular patient’s needs.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of Arpa and Gelnett, as applied to claim 5 above, and further in view of US Patent Application Pub. No. 2015/0366704 (Eippert).  
Clarke discloses the iris shield (22) can extend 360 degrees in order to shield structures of an eye for a particular surgical procedure [0104], but fails to disclose the shield extends 410 degrees.  Eippert discloses another iris shield having a base (28b) and flange (28a).  Eippert teaches the shield has overlapping ends (see description of member 66 slidable within internal passage 67 of moving end portion 69 at [0019]; see especially Figures 4, 5, and 7) such that the shield extends greater than 360 degrees.  Eippert teaches the overlapping ends provide a mechanism for expanding the device to the appropriate size for a particular surgical procedure [0004].  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to configure the modified Clarke device to have overlapping ends such that it is capable of extending up to 410 degrees, in order to provide a pupil expansion device that is adjustable to an optimal size for a particular patient’s needs.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of Arpa, as applied to claim 9 above, and further in view of US Patent Application Pub. No. 2008/0269564 (Gelnett).  
Clarke discloses a manipulation aperture at each of the ends of the sheet, but Clarke and Arpa fail to disclose a thickness of the sheet is greater at an eyelet surrounding an aperture.   Gelnett discloses another device (retractor plate) for dilating tissue during a surgical procedure and teaches the concept of increased thickness about an aperture at each of the ends of a semi-circular retractor device (see Figure 3).  One of ordinary skill in the art before the effective filing date of the claimed invention would have fond it obvious to configure the thickness of the eyelets surrounding the apertures to have a greater thickness than a remainder of the sheet, as the modification merely involves a change in size of a component, which is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of US Patent Application Pub. No. 2015/0366704 (Eippert).  
Clarke discloses the iris shield (22) can extend 360 degrees in order to shield structures of an eye for a particular surgical procedure [0104], but fails to disclose the shield extends 410 degrees.  Eippert discloses another iris shield having a base (28b) and flange (28a).  Eippert teaches the shield has overlapping ends (see description of member 66 slidable within internal passage 67 of moving end portion 69 at [0019]; see especially Figures 4, 5, and 7) such that the shield extends greater than 360 degrees.  Eippert teaches the overlapping ends provide a mechanism for expanding the device to the appropriate size for a particular surgical procedure [0004].  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to configure the Clarke device to have overlapping ends such that it is capable of extending up to 410 degrees, in order to provide a pupil expansion device that is adjustable to an optimal size for a particular patient’s needs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749.  The examiner can normally be reached on M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771